And now Jacob Isaacs cometh in person into this Court of our Lord the King and Saith that he Claimeth and is the True Owner of the Snow Jacob now attach’d and prayeth that he may have Oyer of the Bill of Bottomry Declared of and leave to plead further on oyer thereof and of this etc.
Pro J. Aplin his Advocate
Having Consider’d the above Claim and Motion, I conceive the prayer therein contain’d to be highly reasonable and Agreable to Equity. I therefore order and Determine that the sa Jacob Isaacs have Oyer of the Hypothecation or Bottomry Bill declared of before he be held to Plead to the within Libel.
Samuel Wickham Dep* Judge
*516Colony of Rhode Island etc At a Court of Vice Admiralty held at Newport in the Colony aforesaid on Monday the Eleventh of December A. D. 1749. Before the HonWe Sam11 Wickham Esqr Deputy Judge The Court being opened